UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-6942


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

SAMUEL JOHNSON BELL, JR.,

                Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    Henry E. Hudson, District
Judge. (3:03-cr-00202-HEH-1; 3:07-cv-00144-HEH)


Submitted:   February 18, 2010            Decided:   February 23, 2010


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Samuel Johnson Bell, Jr., Appellant Pro Se.     Stephen Wiley
Miller, Assistant United States Attorney, Richmond, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Samuel Johnson Bell, Jr., seeks to appeal the district

court’s    order    accepting        the    recommendation           of   the   magistrate

judge and denying relief on his 28 U.S.C.A. § 2255 (West Supp.

2009) motion.        The order is not appealable unless a circuit

justice    or    judge   issues       a    certificate     of    appealability.             28

U.S.C. § 2253(c)(1) (2006).                A certificate of appealability will

not   issue     absent   “a    substantial        showing       of    the   denial     of    a

constitutional       right.”          28    U.S.C.      § 2253(c)(2)        (2006).          A

prisoner        satisfies      this        standard      by     demonstrating          that

reasonable       jurists      would       find   that    any     assessment       of    the

constitutional      claims      by    the    district     court       is    debatable       or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                 Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                We have

independently reviewed the record and conclude that Bell has not

made the requisite showing.                Accordingly, we deny a certificate

of appealability and dismiss the appeal.                      We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                                 DISMISSED



                                             2